     Case 3:21-cv-00841-BEN-RBB Document 7 Filed 09/01/21 PageID.62 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   HECTOR FERNANDEZ, individually                )    Case No.: 3:21-cv-00841-BEN-RBB
     and on behalf of all others similarly         )
12
     situated,                                     )    ORDER ON JOINT MOTION FOR
13                       Plaintiff,                )    ADDITIONAL TIME TO RESPOND
                                                   )
14   v.                                            )    [ECF Nos. 3, 4]
15                                                 )
     PROGRESSIVE MANAGEMENT
                                                   )
16   SYSTEMS; EMERGENCY AND
                                                   )
     ACUTE CARE MEDICAL CORP.,
17                                                 )
                         Defendant.                )
18
19   I.    INTRODUCTION
20         Plaintiff HECTOR FERNANDEZ, individually and on behalf of all others
21   similarly situated, (“Plaintiff”) brings this action, alleging violation of various fair debt
22   collection laws against Defendant R.M. GALICIA, INC., a California corporation doing
23   business as PROGRESSIVE MANAGEMENT SYSTEMS (“PMS”), and EMERGENCY
24   AND ACUTE CARE MEDICAL CORP., a California corporation (“EACMC”)
25   (collectively, “Defendants”). ECF No. 1. Before the Court is the Joint Motion for
26   Additional Time to Respond to the Complaint (the “Joint Motion”). ECF No. 3. After
27   considering the papers submitted, supporting documentation, and applicable law, the
28   Court GRANTS the Joint Motion.
                                                  -1-
                                                                               3:21-cv-00841-BEN-RBB
     Case 3:21-cv-00841-BEN-RBB Document 7 Filed 09/01/21 PageID.63 Page 2 of 2



 1   II.    BACKGROUND
 2          On April 30, 2021, Plaintiff filed the instance Class Action Complaint for violations
 3   of the (1) Federal Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.; (2)
 4   Rosenthal Fair Debt Collection Practices Act, CAL. CIV. § 1788 et seq.; (3) California
 5   Unfair Competition Law, CAL. BUS. & PROF CODE § 17200 et seq.; and (4) California
 6   Consumers Legal Remedies Act, CAL. CIV. CODE § 1750 et seq. Complaint, ECF No. 1.
 7          On July 28, 2021, Plaintiff served PMS. ECF No. 3 at 2, ¶ 2. PMS’ deadline to
 8   respond to the Complaint was due on August 18, 2021. Id. at 2, ¶ 3.
 9          On August 18, 2021, Plaintiff and PMS filed the Joint Motion, seeking an extension
10   of time for PMS to respond to the Complaint in order to allow PMS to complete an internal
11   investigation of Plaintiff’s claims and explore potential early settlement. Id. at 2, ¶ 4. On
12   September 1, 2021, Plaintiff and PMS filed a second Joint Motion.
13   III.   LEGAL STANDARD
14          Rule 12 of the Federal Rules of Civil Procedure requires a defendant to file a
15   responsive pleading within either (1) twenty-one days of being served with the summons
16   and complaint or (2) sixty days after the request for a waiver was sent. Pursuant to the
17   Local Rules, “[e]xtensions of time for answering, or moving to dismiss a complaint will
18   only be secured by obtaining the approval of a judicial officer, who will base the decision
19   on a showing of good case.” S.D. Cal. Civ. R. 12.1. Thus, “[i]n the Southern District,
20   court approval is required for any extension of time to answer or move to dismiss the
21   complaint.” Phillips, Virginia A., et al., Rutter Group Prac. Guide: Fed. Civ. Pro. Before
22   Trial, § 8:913 (The Rutter Group April 2020).
23   IV.    ORDER
            The Court finds good cause exists to justify the requested extension. Thus, the Court
24
     retroactively grants PMS a thirty (30) day extension of time to respond to Monday,
25
     September 20, 2021.
26
27          IT IS SO ORDERED.
28    DATED:                 1 2021
                  September ____,
                                                           HON. ROGER T. BENITEZ
                                                 -2-        United States District Judge
                                                                              3:21-cv-00841-BEN-RBB
